The following order has been entered on the motion filed on the 14th of February 2019 by Defendant for Notice of Appeal:
"Motion Dismissed Ex Mero Motu by order of the Court in conference, this the 14th of August 2019."
The following order has been entered on the motion filed on the 14th of February 2019 by Defendant for Petition for Discretionary Review:
"Motion Dismissed by order of the Court in conference, this the 14th of August 2019."
The following order has been entered on the motion filed on the 18th of March 2019 by Defendant for Petition for Discretionary Review:
"Motion Dismissed by order of the Court in conference, this the 14th of August 2019."
Upon consideration of the petition filed by Defendant on the 18th of March 2019 in this matter for a writ of certiorari to review the order of the Superior Court, Cumberland County, the following order was entered and is hereby certified to the Superior Court of that County:
"Dismissed by order of the Court in conference, this the 14th of August 2019."